Citation Nr: 0637947	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  98-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle 
disability, other than arthritis and calcaneal spurs of the 
left ankle and arthritis of the right ankle.

3.  Entitlement to an increased rating for arthritis and 
calcaneal spurs of the left ankle, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1997, October 1998, and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2000 and May 2005, the Board remanded this case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate consideration.   

In May 1999, a Travel Board hearing was held before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of that hearing is associated with the claims 
file.  In a July 2006 letter, the Board informed the veteran 
that he had a right to another Board hearing and that if he 
did not respond to the letter within 30 days, the Board would 
assume that he did not desire another Board hearing.  The 
veteran did not respond to the letter.  Accordingly, the 
undersigned Veterans Law Judge will decide the issues on 
appeal.   

The issues of entitlement to a rating in excess of 20 percent 
for arthritis and calcaneal spurs of the left ankle, 
entitlement to a rating in excess of 20 percent for a low 
back disorder, entitlement to a TDIU, and entitlement to an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, are addressed in the remand that 
follows the order section of this decision. 


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A right ankle disability other than arthritis was not 
present in service, and is not etiologically related to 
service.   

3.  A left ankle disability other than arthritis and 
calcaneal spurs was not present in service, and is not 
etiologically related to service.

4.  The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.          §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.304(f) (2000); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  A bilateral ankle disability, other than arthritis and 
calcaneal spurs of the left ankle and arthritis of the right 
ankle, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decisions were rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the May 2005 Remand, the 
Appeals Management Center (AMC) provided the veteran with the 
notice required under the VCAA by a letter mailed in May 
2005, to include notice that he should submit any pertinent 
evidence in his possession.  The veteran was also provided 
with the requisite notice with respect to the disability-
evaluation element of his service connection claims and the 
effective-date element of all of the claims in a March 2006 
letter.  In accordance with the directives of the Board's 
February 2000 Remand, in a March 2000 letter, the originating 
agency requested that the veteran provide the names and 
addresses of all VA and non-VA medical providers who had 
treated him for any psychiatric and ankle disorders and 
hypertension since his discharge from service, including but 
not limited to Dr. R., Ms. A.D., and VA facilities in 
Pittsburgh, Pennsylvania.  He was instructed to complete 
enclosed VA forms 21-4142.  In addition, the veteran was 
requested to furnish a statement containing as many details 
as possible regarding the stressors to which he was exposed 
during his period of service and provide specific details of 
the claimed stressful events during service, such as dates, 
places, detailed descriptions of the events, his service 
units, duty assignments, and the names and other identifying 
information concerning any individuals involved in the 
events.  The veteran was informed that the foregoing 
requested information was necessary to obtain supportive 
evidence of stressful events and that failure to respond 
might result in an adverse determination.  Therefore, the 
Board is satisfied that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
requesting private treatment records identified by him.  In a 
March 2003 letter, the RO advised the veteran that Dr. J.G. 
and Dr. F.G. did not respond to its request and informed the 
veteran that he should contact these individuals to obtain 
his records.  Next, in accordance with directives in the 
February 2000 Remand, the veteran was afforded additional 
mental and orthopedic examinations in June 2003 and January 
2004 and opinions were obtained on the etiology of any mental 
or ankle disorder found on examination.  The veteran was also 
afforded an examination in July 2003 to determine the 
severity of his service-connected hypertension.  The 
originating agency submitted a summary of the veteran's 
claimed stressors and a copy of his personnel records to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) [now the United States Army and Joint 
Services Records Research Center (JSRRC)] for purposes of 
verifying the occurrence of the claimed stressors, and the 
originating agency received a response in July 2003.  The 
veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of his claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claims in March 
2006.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


Service Connection

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



PTSD

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2006), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

With regard to the first criterion for establishing service 
connection for PTSD, the service medical records include a 
September 1975 record that notes that the veteran was 
"[f]eeling much better" and that the veteran had "less 
depression."  Thereafter, a February 1976 narrative summary 
of the veteran's hospitalization for back pain notes that 
during a prior hospitalization for complaints of back pain, a 
psychiatric consultation performed at that time revealed 
financial, marital, and job problems, any of which were noted 
as significant explanations for his back pain.  The narrative 
summary notes that the veteran was currently hospitalized for 
complaints of back pain, but no organic disease could be 
demonstrated so he was transferred to the Psychiatric 
Service.  The examiner provided diagnoses of 
psychophysiological back pain and situational reaction of 
adult life.  A February 1976 record notes a discharge 
diagnosis of low back pain with psychological overlay.  The 
May 1976 separation examination report indicates that the 
veteran was depressed and that he was "rocking" during the 
interview.  A diagnosis of characterological depression was 
noted.  In an attachment, an examiner noted an impression of 
chronic back pain, no orthopedic disease found.  He indicated 
that he agreed with the other service examiners, which 
included a psychiatrist, that the veteran's problem was 
functional and psychophysiologic in etiology.  

The December 1976 VA examination report notes that the 
veteran complained that he was depressed.  He was referred 
for a psychiatric consultation.  No consultation report is of 
record.  The January 1980 VA examination report notes that 
the veteran was referred for a psychiatric evaluation.  No 
consultation report is of record.  

VA treatment records note that on a March 1997 initial 
evaluation the veteran described two traumas he experienced 
in service, one being at Hookey Hill, where he reportedly 
came under mortar attack, and the second being when he 
encountered prisoner of war (POW) returnees and their 
multiple medical problems.  P.B., a nurse practitioner, 
provided diagnoses of PTSD and rule out major depression on 
Axis I.  

The September 1997 VA PTSD examination report shows that the 
claims file was not made available to the examiner (Dr. 
F.D.).  The veteran reported that his symptoms had been 
fairly constant since the 1970s.  He maintained that he was 
first treated for his symptoms in service and that he 
received no further treatment until presenting in the VA 
clinic in March 1997.  He described the 1973/1974 mortar 
attack and POW experience as stressful incidents.  The 
examiner provided diagnoses of PTSD (provisional, pending 
verification of stressors) and major depression on Axis I.  

The January 2004 VA PTSD examination report shows that the 
examiner (Dr. R.K.) reviewed the claims file.  The examiner 
noted that following the interview with the veteran, 
psychodiagnostic tests and questionnaires were administered.  
The examiner discussed the findings from the September 1997 
examination report.  The examiner pointed out that no 
psychodiagnostic testing was administered at the September 
1997 examination and the claims file was not made available 
to the examiner for a review.  The examiner discussed 
pertinent findings from the veteran's service medical 
records, including the in-service discharge findings of low 
back pain with psychological overlay and psychological 
functional low back pain, adult situational reaction, and the 
examiner discussed pertinent findings from the post-service 
treatment records.  With respect to the March 1997 initial VA 
evaluation, the examiner observed that the veteran remembered 
experiencing two traumas during his military service, which 
included a mortar attack at "Hookey Hill" and working with 
returning POWs dispensing clothing.  The examiner reported 
that the veteran attended PTSD psychoeducational groups 
during 1997 and early 1998 and that records indicated that he 
was initiated on a trial of psychotropic medications but was 
generally noncompliant with their use.  The examiner observed 
that the veteran had no recent psychiatric treatment history 
established at the facility.  The examiner further observed 
that the veteran was currently not maintained on any 
psychotropic medications and he was not receiving psychiatric 
treatment.  

The examiner indicated that the veteran reported that the 
most significant stressor during his military service time 
was not being around his family during times of multiple 
crises.  The veteran stated that he was also distressed by 
the POW assignment.  The examiner noted that the veteran did 
not endorse experiencing any other stressful or traumatic 
events during his military service time, to include the 
report of the incident of a mortar attack that he had 
previously reported.  The examiner noted that although the 
veteran was prompted multiple times to provide specific 
stressors or details of traumatic events, his reported 
stressors did not meet DSM-IV [American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition] criterion A for a diagnosis of 
PTSD.  The examiner noted further that the veteran did not 
endorse a full constellation of symptomatology consistent 
with the diagnosis of PTSD at this time.

The examiner provided a diagnosis of major depression, 
recurrent, moderate (unrelated to military service) on Axis 
I.  The examiner reiterated that the veteran did not meet the 
diagnostic criteria for PTSD either in terms of the reported 
stressor or symptomatology.  The examiner maintained that the 
veteran presented with symptoms consistent with a mood 
disorder that appeared to be longstanding in nature, 
unrelated to military service.  The examiner noted that the 
veteran endorsed a subjective feeling of depression and 
associated vegetative symptomatology.  

The foregoing medical evidence shows in-service findings of 
low back pain with psychological overlay, followed by 
diagnoses of PTSD in March 1997 as well as in September 
1997-contingent upon verification of the claimed stressors.  
The most recent VA examination report dated in January 2004, 
however, shows that the veteran does not currently meet the 
diagnostic criteria for PTSD as described in the DSM-IV.  The 
VA examiner's opinion is based on a thorough review of the 
veteran's claims file, examination of the veteran, and 
conduction of psychodiagnostic tests.  The VA examiner's 
opinion is also supported by a comprehensive rationale.  
Thus, the Board has determined that it is the most probative 
evidence of record concerning whether the veteran has PTSD.  

While the Board has also considered the veteran's statements 
in support of the claim, as a lay person, he is not qualified 
to render medical diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran is competent to 
describe his symptoms; however, symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

As the preponderance of the evidence establishes that the 
veteran does not have PTSD, service connection for this 
claimed disability is not in order.  



Bilateral Ankle Disability

As a preliminary matter, the Board observes that the scope of 
this review is limited to a disability afflicting both ankles 
other than arthritis and calcaneal spurs of the left ankle 
(for which service connection is in effect) and arthritis of 
the right ankle where service connection was previously 
denied in an unappealed January 1997 rating decision.  New 
and material evidence would need to be presented to reopen 
the prior denial of service connection for arthritis of the 
right ankle. 

The service medical records include a March 1971 record that 
notes that the veteran sustained a sprain of the left ankle.  
A September 1973 record notes that the veteran sprained his 
left ankle again.  The September 1973 radiograph report notes 
that no fracture of the left ankle was seen.  A May 1974 
record notes an impression of mild sprain of the left ankle.  
An April 1975 record notes that the veteran sprained his 
"ankle."  The examiner diagnosed "sprained ankle."  The 
examiner noted that X-rays were within normal limits.  
Records dated in June 1975 note that the veteran had chronic 
sprain of the left anterolateral ligament of the left ankle.  
It was noted that the veteran had recurrent ankle 
instability.  The May 1976 separation examination report 
notes that the veteran had left ankle pain with heel walking.  
A diagnosis of chronic left ankle pain with anterior 
osteophytic spur was noted.  

The December 1976 VA examination report notes that an 
examination of the right ankle was not remarkable.  No 
relevant diagnosis was provided.  The radiograph report on 
the left ankle was noted as showing nothing abnormal in 
connection with the veteran's complained of pain in the left 
ankle.  

In a May 1993 report on a magnetic resonance image (MRI) of 
the ankles, Dr. S.M. noted an impression that included 
findings suggestive of either osteochondritis dissecans or 
possibly a vacuolated subchondral trabecular micro-fracture 
in the medial aspect of the superior talar dome of the right 
ankle.  As for the left ankle, Dr. S.M. noted degenerative 
changes were seen, including possibly osteochondritis 
dissecans.  

VA treatment records show that the veteran complained of 
inflammatory pain in his ankle joints in February 1996.  

The August 1996 VA joints examination report notes a 
diagnosis of history of bilateral ankle pain longstanding 
since the veteran was in the military with evidence of 
osteoporosis on computerized tomography (CT) scan as reported 
by the veteran.  The August 1996 VA radiograph report notes 
that X-rays of the left ankle revealed very mild degenerative 
changes of the left ankle joint and minimal to moderate 
changes of the right ankle as well as bilateral inferior 
calcaneal spurs.  

The December 1996 VA joints examination report notes that the 
veteran reported that he started to experience right ankle 
swelling and pain 15 years ago.  The examiner provided a 
diagnosis of bilateral ankle arthritis, mild to moderate, as 
well as bilateral inferior calcaneal spurs with residual pain 
and occasional swelling.  

VA treatment records include a February 1997 VA record that 
notes a diagnostic impression of left ankle sprain.  A May 
1997 record indicates that the veteran had bilateral ankle 
pains diagnosed as osteochondritis dissecans.  The examiner 
reported that the veteran was refusing to have arthrodesis 
(surgical fusion of a joint with the goal of pain relief).  A 
July 1997 record notes an assessment of bilateral foot and 
ankle pain by Dr. J.H.  Dr. J.H. noted that the veteran's 
swelling was most likely due to venous insufficiency and 
polychythemia.  Dr. J.H. recommended that the veteran undergo 
ankle fusion rather than arthroplasty.  

The September 1997 VA joints examination report notes that 
the examiner diagnosed a partial tear or sprain injury to the 
left ankle.  The examiner noted that there were also noted 
degenerative changes of the anterior and posterior margins of 
the tibiotalar joint, a transchondral injury or micro-
trabecular fracture or possibly a focal osteochrondritis 
dissecans.  The examiner indicated that an area of effusion 
might represent small subchondral cysts.  As for the right 
ankle, the examiner noted it was possible the veteran had a 
prior injury resulting in osteochondritis dessicans, from 
perhaps the collapse of a prior subchondral cyst which had 
vacuolated following a micro-trabecular fracture.  

An October 1997 VA radiograph report notes an impression of 
no evidence of fracture or dislocation of either ankle and 
small spurs at the posterior inferior and posterior margins 
of both calcanei.  An October 1997 VA record shows that Dr. 
I.S. diagnosed bilateral ankle pain secondary to 
osteochondritis dessicans.  A report on an April 1999 MRI 
notes the following impression:  mild osteoarthritic changes 
of both ankles, associated with previous trauma; small 
bilateral calcaneal spurs; no appreciable stress fracture; 
and a subcondral cyst in the left talus.  The examiner 
maintained that these findings were essentially unchanged 
since the previous plain films from August 1996.  

At the May 1999 Travel Board hearing, it was discussed that 
the problem associated with the veteran's ankles that he 
wants service connected is osteochondritis dissecans.  The 
veteran's wife testified that this condition was diagnosed 
three years ago.  The veteran maintained that his ankles were 
first symptomatic during service and remained so after 
service.  He maintained that he was told by doctors 
immediately after his discharge from service that he had 
arthritis.  

The June 2003 VA examination report shows that the examiner 
(Dr. D.M.) reviewed the claims file.  The examiner noted that 
the veteran continued to complain of bilateral ankle pain.  
The examiner noted that he could not find any references to 
right ankle problems in the service medical records.  The 
veteran complained that he continued to experience episodic 
spontaneous swelling of both ankles that spontaneously went 
away.  His last episode was just this past weekend but 
currently his ankles were not swollen.  The examiner reported 
that x-rays of the ankles demonstrated some subchondral cyst 
formation bilaterally over the fibula and talar dome.  There 
was good maintenance of the joint spaces.  The examiner also 
noted that the history the veteran given by the veteran of 
spontaneous swelling and then resolution without any injury 
would suggest possible inflammatory origin of his ankle 
problems.  The examiner related that the veteran did have X-
ray findings and reported MRI findings of degenerative 
changes of his ankles that he noted had apparently been read 
as osteochrondritis dissecans, but he added that this 
disorder could easily be misinterpreted.  The examiner 
indicated that findings such as osteochrondritis dissecans 
could also be subchondral cysts due to degenerative 
arthritis.  The examiner noted that the veteran had 
degenerative changes in his right ankle despite any injury to 
his right ankle, and he noted further that the veteran had no 
symptoms referable to his right ankle on the current 
examination.  He added that the examination of both ankles 
was normal.  The examiner therefore maintained that he was 
unable to establish a link between the veteran's military 
service and his right ankle at this examination.  Regarding 
his left ankle, the examiner noted that the veteran sustained 
a left ankle sprain during service.  The examiner related 
that the veteran complained of some recurrent instability, 
but the examiner maintained that there was no objective 
instability of his ankle on the current exam.  The examiner 
added, however, that based on the history, it was possible 
and likely that his military service did somewhat exacerbate 
his current symptoms of his left ankle.  

Thereafter, a September 2004 VA treatment record notes an 
assessment of osteochrondritis dissecans of the ankles.  The 
examiner noted that X-rays also revealed talar dome lesions 
of the ankles.  An October 2004 treatment record notes that 
the veteran had tenderness in the right and left ankle.  The 
examiner noted that X-rays and a CT scan were reviewed 
indicating the veteran continued to have osteochondral 
defects in the talar dome.  

The foregoing evidence shows that there is a current 
disability other than arthritis (most often described as 
osteochondritis dissecans) associated with the veteran's 
right ankle, but fails to show that this disorder was present 
in service.  The June 2003 VA examiner was also unable to 
find a relationship between any right ankle disability shown 
on examination and the veteran's military service.  The 
August 1996 VA examiner's diagnosis of history of bilateral 
ankle pain longstanding since the veteran was in the military 
is merely based on the veteran's self-reported and 
unsubstantiated history, and therefore, does not constitute 
competent medical evidence establishing a link between the 
claimed right ankle disorder and the veteran's military 
service.  In addition, the treatment records do not show 
objective evidence of any right ankle disorder until May 
1993-almost 17 years after the veteran's discharge from 
service.  There are also inconsistent statements from the 
veteran as to the onset of his symptoms where some statements 
place the onset of symptoms after service and other 
statements place the onset of his symptoms during service.  
While the veteran is competent to describe his symptoms, he 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95.  As the evidence 
fails to show that a right ankle disorder other than 
arthritis was present in service, and there is no competent 
medical evidence showing that the claimed right ankle 
disorder is etiologically related to the veteran's service, 
service connection for a right ankle disability other than 
arthritis is not warranted.

As for a left ankle disability other than arthritis and 
calcaneal spurs, the June 2003 VA examiner does not link any 
other ankle disability, including osteochondritis dissecans, 
to the veteran's military service.  Rather, the VA examiner 
noted that the veteran complained of recurrent instability, 
but acknowledged that no objective instability of the ankle 
was demonstrated on exam.  The VA examiner then speculated 
that the veteran's service possibly exacerbated his current 
symptoms of his left ankle.  The Board observes that the 
veteran's current symptoms include pain and swelling in the 
left ankle for which, in part, he is currently in receipt of 
a 20 percent rating, whether these symptoms may be more 
attributable to the service-connected arthritis and the 
calcaneal spurs or more attributable to the nonservice-
connected osteochondritis dissecans.  The fact remains that 
no separate and distinct disorder manifested by instability 
of the left ankle is currently diagnosed, and the June 2003 
VA examiner did not specifically link the osteochondritis 
dissecans (first documented in May 1993) to the veteran's 
military service.  For reasons previously discussed, the 
veteran is not competent to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit, 5 
Vet. App. at 93 (1993); Espiritu, 2 Vet. App. at 494-95.  As 
the evidence fails to show that a left ankle disability other 
than arthritis and calcaneal spurs was present in service, 
and there is no competent medical evidence showing that such 
a left ankle disorder is etiologically related to the 
veteran's service, service connection for a left ankle 
disability other than arthritis and calcaneal spurs is not 
warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.


Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Board notes that the schedule of ratings for the 
cardiovascular system for Diagnostic Code series 7000 and 
7100 was amended during the course of this appeal in December 
1997, effective January 12, 1998.  Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65,207 
(December 11, 1997). 

The Board further notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to January 12, 1998, a 10 
percent rating is assigned when diastolic pressure is 
predominantly 100 or more; or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominately 100 or more, a minimum 
rating of 10 percent will be assigned.  A 20 percent rating 
is assigned when diastolic pressure is predominantly 110 or 
more with definite symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

Under the criteria which became effective January 12, 1998, a 
10 percent rating is assigned when diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  A 20 percent evaluation is prescribed 
when diastolic pressure is predominantly 110 or more or 
systolic pressure is predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).  

Analysis

In a June 1977 rating decision, the RO granted service 
connection for arterial hypertension and assigned a 10 
percent rating under Diagnostic Code 7101, effective from 
June 19, 1976, the day following the veteran's discharge from 
service.  In March 1997, the veteran filed the instant claim 
for an increased rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard, the 
Board notes that where, as here, entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The August 1996 VA examination report notes blood pressure 
readings of 145/100 and 150/100.  The December 1996 VA 
examination report notes blood pressure readings of 140/100 
and 135/95.  

VA treatment records dated from 1996 to 2003 show the 
following blood pressure readings:  March 1996, 148/87; April 
1996, 145/89, 154/98, 143/78, and 138/80; August 1996, 
145/100; June 1996, 140/82; October 1996, 163/100; February 
1997, 159/89; April 1997, 151/97; May 1997, 148/96 and 
152/99; July 1997, 139/100; August 1997, 158/99 and 162/110; 
October 1997, 142/87; November 1997, 159/97; December 1997, 
164/96; November 1998, 117/69, 152/82, 150/85, and 152/88; 
November 2002, 186/104; January 2003, 148/102 and 118/70; and 
July 2003, 156/96.  

The July 2003 VA hypertension examination report notes blood 
pressure readings of 145/80, 174/100, and 148/102.  The 
examiner commented that the veteran's hypertension was under 
good control and that there were no signs of any cardiac 
decompensation.  The examiner maintained that there was no 
restriction or limitation in the veteran's usual activity due 
to his hypertension.  The July 2003 VA hemic disorders 
examination report notes a blood pressure reading of 174/100.   

VA treatment records dated from 2004 to 2005 show the 
following blood pressure readings:  May 2004, 160/92; July 
2004, 140/79, 120/76, 178/87, 138/78, 114/76, 130/74, and 
98/74, and the veteran reported that his home blood pressure 
average was 141/85; July 2004, 120/76, 114/76, and 178/87, 
and the veteran reported that his home average was 144/93 out 
of a range of 128-187/84-108 in morning, and 116/79 out of a 
range of 111-126/77-80 in the evening; August 2004, 134/80;  
November 2004, 158/94 and 142/88; November 2004, range around 
130-140/75-80; December 2004, 157/103; and January 2005, 
130/88.  

The foregoing blood pressure readings show that the veteran 
does not have diastolic blood pressure that is predominantly 
110 or more, or systolic blood pressure that is predominantly 
200 or more as contemplated by a higher disability 
evaluation.  Only on one occasion, in August 1997, did the 
veteran have a diastolic blood pressure of 110.  Therefore, a 
rating in excess of 10 percent for the veteran's hypertension 
is not warranted under either the old or revised rating 
criteria.

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected hypertension and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

Service connection for PTSD is denied.

Service connection for a bilateral ankle disability, other 
than arthritis and calcaneal spurs of the left ankle and 
arthritis of the right ankle, is denied.

An increased rating for hypertension is denied.


REMAND

The Board is of the opinion that a new VA examination would 
be probative in ascertaining the current level of disability 
associated with the veteran's service- connected left ankle 
and low back disabilities.  While the veteran had a VA 
examination in June 2003 that addressed these disabilities, 
the report of this examination is not adequate for rating 
purposes.  The examiner did not attempt to identify and 
quantify the extent of any additional functional loss due to 
pain during flare-ups or after repeated use, and did not 
indicate whether any weakness, fatigability or incoordination 
was exhibited as instructed in the Board's February 2000 
Remand.  The Court has held that RO compliance with a remand 
is not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In addition, the length of time (over three years) since the 
veteran's last orthopedic examination is further grounds for 
affording the veteran a new examination addressing the 
severity of his service-connected left ankle and low back 
disabilities.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

The veteran contends that his service-connected disabilities 
render him unemployable.  The veteran is currently assigned a 
20 percent disability rating for his low back disability, a 
20 percent disability rating for his left ankle disability, 
and a 10 percent rating for his hypertension.  In a December 
2004 Decision Review Officer (DRO) Decision, the DRO granted 
service connection for polycythemia and awarded a 40 percent 
evaluation.  As the veteran has at least one disability 
ratable at 40 percent and sufficient additional disability to 
bring the combined rating to 70 percent, the veteran meets 
the percentage requirements for entitlement to a TDIU.  
38 C.F.R. § 4.16(a) (2006).  The question that remains is 
whether the service-connected disabilities render the veteran 
unemployable.  In an October 1997 VA treatment record, Dr. 
I.S. only declared that the veteran was "100 percent 
disabled with his current problems, especially the bilateral 
disabling ankle pain."  There is no medical opinion of 
record regarding the overall impact of the veteran's service-
connected disabilities on his ability to work.  Accordingly, 
an opinion on whether the veteran's service-connected 
disabilities combine to render him unable to secure or follow 
a substantially gainful occupation should be obtained on 
remand. 

The claim of entitlement to an automobile or other conveyance 
and adaptive equipment, or adaptive equipment only is 
inextricably intertwined with the claim for an increased 
rating for the service connected left ankle disability.  
Pending evidentiary development of the ankle issue may reveal 
loss of use of one foot, which is one of the requirements for 
automobile and adaptive equipment.  38 C.F.R. §§ 3.808, 
17.156 (2006).  Thus, the Board will defer adjudication of 
that issue.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination to determine the current 
degree of severity of his left ankle and 
low back disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the left ankle and low 
back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment, and whether there is a 50 
percent or better probability that such 
impairment is related to his service-
connected low back disability 
(lumbosacral strain).  If so, the 
examiner should provide findings that 
address the criteria for evaluating 
intervertebral disc syndrome, such as 
whether the veteran's overall impairment 
is considered to be or analogous to mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy, impairment 
of the peripheral nerve, whether there is 
objective evidence of loss of reflexes, 
muscle atropy, sensory disturbances, and 
pain, and the frequency and duration of 
any incapacitating episodes.

The examiner, to the extent possible, 
should separate any symptomatology 
associated with the service-connected low 
back disability (lumbosacral strain) from 
any congenital spinal disorder found on 
examination.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's left ankle and low back 
disabilities on his ability to work.

2.  The RO or the AMC should arrange for 
the veteran to be afforded additional VA 
examinations to determine the current 
manifestations of his other service-
connected disabilities (hypertension and 
polycythemia) and an opinion should be 
obtained that addresses the impact of all 
of the service-connected disabilities on 
his ability to work, to include whether 
they render him unemployable.  The claims 
folder must be made available to and 
reviewed by the examiner(s).  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


